 



EXHIBIT 10.2
Non-Competition Agreement
          This Non-Competition Agreement (the “Agreement”), effective as of
November 1, 2007 (the “Effective Date”), is made by and between Gilles Bouchard
(the “Executive”) and Opnext, Inc., a Delaware corporation, and any of its
subsidiaries and affiliates as may employ Executive from time to time
(collectively, and together with any successor thereto, the “Company”).
RECITALS

  A.   The Executive is an employee of the Company and, in his position with the
Company, has acquired and developed valuable and confidential expertise,
knowledge, experience and relationships.     B.   The Company has (1) granted
certain options and restricted stock to the Executive pursuant to the Opnext,
Inc. Amended and Restated 2001 Long-Term Stock Incentive Plan and (2) entered
into an Employment Agreement with the Executive, dated as of November 1, 2007,
that provides that the Executive will receive certain compensation and benefits
during his period of employment and that the Executive may receive severance
payments from the Company in the event of certain terminations of the
Executive’s employment with the Company, in each case in part in exchange for
the terms and conditions set forth in this Agreement, which are designed to
protect the Company’s business interests, proprietary relationships with its
customers, and trade secret and proprietary information.     C.   The parties
recognize and acknowledge that if the Executive were to compete with certain
businesses of the Company, the Company could suffer significant financial loss.
    D.   The Company and the Executive desire to enter into this Agreement,
effective as of the Effective Date.

AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements set forth below the parties hereto agree as
follows:
     Section 1. Effective Date. The Agreement shall become effective on the
Effective Date.
     Section 2. Non-Competition; Non-Solicitation. The Executive agrees to the
following obligations that he acknowledges to be reasonably designed to protect
the Company’s legitimate business interests without unnecessarily or
unreasonably restricting his post-employment opportunities.
     (a) The Executive shall not, at any time during the Executive’s employment
with the Company or during the one year period immediately following the date of
the Executive’s

 



--------------------------------------------------------------------------------



 



termination of employment with the Company (the “Restricted Period”), directly
or indirectly engage in, have any equity interest in, or manage or operate any
person, firm, corporation, partnership, business or entity (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in (either directly or through any subsidiary or
affiliate thereof) any business or activity which competes with any of the
businesses of the Company or any entity owned by the Company in North America,
Europe, Asia, or anywhere else in the world that the Company does business.
Notwithstanding the foregoing, the Executive shall be permitted to acquire a
passive stock or equity interest in such a business provided the stock or other
equity interest acquired is not more than one percent (1%) of the outstanding
interest in such business.
     (b) During the Restricted Period, the Executive will not directly or
indirectly, either for himself or on behalf of any other entity, recruit or
otherwise solicit or induce any employee, customer, distributor, contractor,
national builder or supplier of the Company to terminate its employment or
arrangement with the Company, otherwise change its relationship with the
Company, or establish any relationship with the Executive or any of his
affiliates for any business purpose competitive with the business of the
Company. In addition, during the Restricted Period, the Executive shall not,
either for himself or on behalf of any other entity, hire or cause to be hired
any person who was employed by the Company at any time during the one year
period immediately prior to the date of the Executive’s termination or who
thereafter becomes employed by the Company.
     (c) In the event that this Section 2 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
     (d) As used in this Section 2, the term “Company” shall include the
Company, any parent, related entity, or direct or indirect subsidiary of the
Company.
     (e) The provisions contained in Section 2(a) and Section 2(b) may be
altered and/or waived with the prior written consent of the Company’s Board of
Directors (the “Board”) or the compensation committee of the Board.
     Section 3. Nondisclosure of Proprietary Information; Non-Disparagement
     (a) Except as he reasonably and in good faith determines to be required in
the faithful performance of the Executive’s duties or pursuant to Section 3(c),
the Executive shall, during his employment with the Company and after the date
of his termination of employment with the Company, maintain in confidence and
shall not directly or indirectly, use, disseminate, disclose or publish, or use
for his benefit or the benefit of any person, firm, corporation or other entity
any confidential or proprietary information or trade secrets of or relating to
the Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers,

2



--------------------------------------------------------------------------------



 



customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment (“Proprietary Information”), or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program or
similar repository of or containing any such Proprietary Information. The
Executive’s obligation to maintain and not use, disseminate, disclose or
publish, or use for his benefit or the benefit of any person, firm, corporation
or other entity any Proprietary Information after the date of the Executive’s
termination of employment will continue so long as such Proprietary Information
is not, or has not by legitimate means become, generally known and in the public
domain (other than by means of the Executive’s direct or indirect disclosure of
such Proprietary Information) and is continued to be maintained as Proprietary
Information by the Company. The parties hereby stipulate and agree that as
between them, the Proprietary Information identified herein is important,
material and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).
     (b) Upon termination of the Executive’s employment with the Company, the
Executive will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s customers,
business plans, marketing strategies, products or processes.
     (c) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel in resisting or otherwise responding to such process.
     (d) The Executive agrees not to disparage the Company, any of its products
or practices, or any of its directors, officers, agents, representatives,
stockholders or affiliates, either orally or in writing, at any time; provided,
however, that the Executive may confer in confidence with his legal
representatives and make truthful statements as required by law.
     (e) As used in this Section 3, the term “Company” shall include the
Company, any parent, related entity, or direct or indirect subsidiary of the
Company.
     Section 4. Injunctive Relief. It is recognized and acknowledged by the
Executive that a breach of the covenants contained in Sections 2 and 3 will
cause irreparable damage to Company and its goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate. Accordingly, the Executive agrees that in
the event of a breach of any of the covenants contained in Sections 2 and 3, in
addition to any other remedy which may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief.
     Section 5. Assignment and Successors. The Company may assign its rights and
obligations under this Agreement to any entity, including any successor to all
or substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its affiliates. The

3



--------------------------------------------------------------------------------



 



Executive may not assign his rights or obligations under this Agreement to any
individual or entity. This Agreement shall be binding upon and inure to the
benefit of the Company, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.
     Section 6. Governing Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the state of
Delaware, without reference to the principles of conflicts of law of Delaware or
any other jurisdiction, and, where applicable, the laws of the United States.
     Section 7. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     Section 8. Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, as follows:
     (a) If to the Company:
Opnext, Inc.
1 Christopher Way
Eatontown, New Jersey 07724
Fax: (732) 544-3561
Attn: Tammy Wedemeyer
     with a copy to:
Latham & Watkins, LLP
885 Third Avenue
New York, New York 10022-4802
Fax: (212) 751-4864
Attn: Bradd L. Williamson
     (b) If to the Executive, to the address set forth on the signature page
hereto or at any other address as any party shall have specified by notice in
writing to the other party.
     Section 9. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     Section 10. Entire Agreement. The terms of this Agreement are intended by
the parties to be the final expression of their agreement with respect to the
subject matter hereof and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

4



--------------------------------------------------------------------------------



 



     Section 11. Amendments; Waivers. This Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by the
Executive and a duly authorized officer of Company. By an instrument in writing
similarly executed, the Executive or a duly authorized officer of the Company
may waive compliance by the other party or parties with any provision of this
Agreement that such other party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure. No failure to
exercise and no delay in exercising any right, remedy, or power hereunder
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.
     Section 12. No Inconsistent Actions. The parties hereto shall not
voluntarily undertake or fail to undertake any action or course of action
inconsistent with the provisions or essential intent of this Agreement.
Furthermore, it is the intent of the parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.
     Section 13. Construction. This Agreement shall be deemed drafted equally by
both the parties. Its language shall be construed as a whole and according to
its fair meaning. Any presumption or principle that the language is to be
construed against any party shall not apply. The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) “includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the entities or persons referred to may require.
     Section 14. Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before an arbitrator in New York, New York in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitration award in any court having jurisdiction; provided,
however, that the Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of Sections 2 or 3 of this Agreement and the
Executive hereby consents that such restraining order or injunction may be
granted without requiring the Company to post a bond. Only individuals who are
(a) lawyers engaged full-time in the practice of law; and (b) on the AAA
register of arbitrators shall be selected as an arbitrator. Within 20 days of
the conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law. It is mutually agreed that the written
decision of the arbitrator shall be valid, binding, final and non-appealable;
provided, however, that the parties hereto agree that the arbitrator shall not
be

5



--------------------------------------------------------------------------------



 



empowered to award punitive damages against any party to such arbitration. The
arbitrator shall require the non-prevailing party to pay the arbitrator’s full
fees and expenses or, if in the arbitrator’s opinion there is no prevailing
party, the arbitrator’s fees and expenses will be borne equally by the parties
thereto. In the event action is brought to enforce the provisions of this
Agreement pursuant to this Section 14, the non-prevailing parties shall be
required to pay the reasonable attorney’s fees and expenses of the prevailing
parties, except that if in the opinion of the court or arbitrator deciding such
action there is no prevailing party, each party shall pay its own attorney’s
fees and expenses.
     Section 15. Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
     Section 16. Executive Acknowledgement. The Executive acknowledges that he
has read and understands this Agreement, is fully aware of its legal effect, has
not acted in reliance upon any representations or promises made by the Company
other than those contained in writing herein, and has entered into this
Agreement freely based on his own judgment.
[signature page follows]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
Effective Date.

            COMPANY
      By:   /s/ Tammy Wedemeyer         Tammy Wedemeyer        VP, Business
Management / Secretary     

            EXECUTIVE
      By:   /s/ Gilles Bouchard         Gilles Bouchard        309 Eleanor
Avenue
Los Altos, CA 94022     

7